Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 28, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151069 & (18)(25)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 151069
                                                                     COA: 322827
                                                                     Wayne CC: 08-018426-FC
  JOHN HENRY CISTRUNK,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion for miscellaneous relief is GRANTED to the
  extent that the additional ground for appeal is considered. The application for leave to
  appeal the November 7, 2014 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D). The motion for peremptory reversal is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 28, 2016
         a0620
                                                                                Clerk